       Case 1:18-cv-07312-LDH-SJB Document 22 Filed 01/21/19 Page 1 of 3 PageID #: 1312



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

        PLAINTIFFS’ NAMES ENTERED 01/21/2019 [Third Set]


1657    Priscilla Griego,
1658    Noah James Griego,
1659    Lena Parker,
1660    Cynthia Leonard,
1661    Fred Griego,
1662    Nicholas Anthony West,
1663    Christine West,
1664    Estate of Derrick Joshua Cothran,
1665    Elena Martinez Cothran,
1666    Theodore Michael Cothran,Sr.,
1667    Theodore Michael Cothran, Jr.,
1668    Antoinette Cothran Hebert,
1669    Joel K. Gorbutt,
1670    Gregory P. Blincoe,
1671    Carrie Blincoe,
1672    Z.B., a Minor Child,
1673    Connie Argier,
1674    William Joseph Puopolo,
1675    Stephanie Marie Puopolo,
1676    John Ioannis Ouzounidis,
1677    Ronald Paul McLane,
1678    Candie Nicole Reed-McLane,
1679    J.P.M., a Minor Child,
1680    William Enriquez Santos, Jr.,
1681    Bradley Scott Shadden,
1682    Matthew Paul Uken,
1683    Jason Edward Mikolajcik,
1684    Timothy George Brandon Svejda,
1685    Victoria C. Levsen,
1686    Daniel Williams,
1687    David Andrew Holley,
1688    Teri Tarantino,
1689    Nelson Antonio Martinezflores,
1690    Shawn David Spitzer,
1691    Philip Ryan Trimble,
1692    Janet M. Schoonover,
1693    Andrew L. Trimble,
1694    Richard Oren Trimble,
1695    Charlotte Rae Teetsel,
       Case 1:18-cv-07312-LDH-SJB Document 22 Filed 01/21/19 Page 2 of 3 PageID #: 1313



1696    Kayeleen Anne Luloff,
1697    LaDonna Renee Langstraat,
1698    John A. Trimble,
1699    Joel Benjamin Damin,
1700    R.E.D., a Minor Child,
1701    Rebecca S. Damin-Moss,
1702    Alexander Rodriguez Bryant,
1703    John Michael Drnek,
1704    Tina M. Drnek,
1705    Chris M. Drnek,
1706    Kelly N. Snyder,
1707    John Daniel Shannon,
1708    Torrey Lisa Shannon,
1709    Dominick Paul Shannon,
1710    Talon Dakota Shannon,
1711    D.R.S., a Minor Child,
1712    Estate of Eric Wayne Morris,
1713    Jolene Ellen Morris,
1714    Chyan N. Jache,
1715    Chyna M. Jache,
1716    Anthony Lee Miele,
1717    Simon Peter Flarity,
1718    James Ryan Mobley,
1719    Bryon Maurice Slay,
1720    Akos Slay,
1721    B.D.B.S., a Minor Child,
1722    Sharon Slay Dubose,
1723    Wilbert Dubose,
1724    Jerrell Slay,
1725    Ryan David Sawyer,
1726    Laura Sawyer,
1727    Monaca Louise Gilmore,
1728    M.L.G., a Minor Child,
1729    T.M.G., a Minor Child,
1730    Maria Pettis,
1731    Darryl Owen Dotson, Jr.,
1732    Simon Miguel Garcia,
1733    Alicia R. Garcia,
1734    Ryan Christopher Saurs,
1735    James Thomas Olson,
1736    Estate of Abraham Simpson,
1737    Maria Luz Simpson,
1738    James T. Simpson,
1739    David Simpson,
1740    Paul Simpson,
1741    Shane Fitzsimmons,
       Case 1:18-cv-07312-LDH-SJB Document 22 Filed 01/21/19 Page 3 of 3 PageID #: 1314



1742    John Fitzsimmons,
1743    Kaitlyn Martinez,
1744    David Karl Lind,
1745    David A. Lind,
1746    Catherine Jackman,
1747    Michael Lind
